[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Pilkington, Slip Opinion No. 2021-Ohio-4119.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-4119
          THE STATE OF OHIO, APPELLANT, v. PILKINGTON, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State v. Pilkington, Slip Opinion No. 2021-Ohio-4119.]
Court of appeals’ judgment reversed on the authority of State v. Hubbard and State
        v. Jarvis.
(No. 2020-1139―Submitted November 10, 2021―Decided November 24, 2021.)
        CERTIFIED by the Court of Appeals for Logan County, No. 8-19-58.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Hubbard, __ Ohio St.3d __, 2021-Ohio-3710, __ N.E.3d __, and State v.
Jarvis, __ Ohio St.3d __, 2021-Ohio-3712, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                    _________________
        Eric C. Stewart, Logan County Prosecuting Attorney, for appellant.
                                    _________________